Case 2:20-bk-17054-BB   Doc 1 Filed 08/03/20 Entered 08/03/20 14:50:42   Desc
                         Main Document    Page 1 of 7
Case 2:20-bk-17054-BB   Doc 1 Filed 08/03/20 Entered 08/03/20 14:50:42   Desc
                         Main Document    Page 2 of 7
Case 2:20-bk-17054-BB   Doc 1 Filed 08/03/20 Entered 08/03/20 14:50:42   Desc
                         Main Document    Page 3 of 7
Case 2:20-bk-17054-BB   Doc 1 Filed 08/03/20 Entered 08/03/20 14:50:42   Desc
                         Main Document    Page 4 of 7
Case 2:20-bk-17054-BB   Doc 1 Filed 08/03/20 Entered 08/03/20 14:50:42   Desc
                         Main Document    Page 5 of 7
Case 2:20-bk-17054-BB   Doc 1 Filed 08/03/20 Entered 08/03/20 14:50:42   Desc
                         Main Document    Page 6 of 7
Case 2:20-bk-17054-BB   Doc 1 Filed 08/03/20 Entered 08/03/20 14:50:42   Desc
                         Main Document    Page 7 of 7
